Citation Nr: 1731998	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-23 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from April 1963 to April 1966 including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO), which denied the Veteran's claim of entitlement to service connection for high blood pressure. 

The appeal was previously remanded by the Board in August 2016 for a VA examination to determine the etiology of the Veteran's diagnosed hypertension, to include as due to herbicide exposure while serving in Vietnam.  Unfortunately, the Board finds that another remand is necessary prior to rendering a decision on the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

In a written statement received in March 2017, the Veteran appears to have raised petitions to reopen claims of service connection for hip replacements, and substance abuse and an increased rating for malaria.  (The claims were previously denied in February 2013 and were not appealed.)  The Veteran is advised that his statements to not meet the standards of an intent to file or those of a complete claim under 38 C.F.R. § 3.155(a).  The Agency of Original Jurisdiction (AOJ) should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Board finds that an additional remand is necessary to obtain substantial compliance with prior remand directives regarding the Veteran's claim of entitlement to service connection for hypertension, to include as due to herbicide agent exposure.  Stegall, 11 Vet. App. 268; See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (if VA provides an examination, that examination must be adequate).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).

In an August 2016 remand, the Board requested that a VA examination be provided to determine the etiology of the Veteran's diagnosed hypertension, to include as caused by the Veteran's exposure to herbicide agents while stationed in Vietnam.  The VA examiner who conducted the November 2016 VA examination and rendered the December 2016 VA addendum opinion stated that it is less likely than not that the Veteran's hypertension had its onset in service, had its onset in the year immediately following service, or is otherwise the result of an incident in service, to include exposure to herbicides while stationed in Vietnam.  Included in the VA examiner's rationale, he indicates that "there has been no definitive medical objective relation established between hypertension and agent orange exposure."  See November 2016 VA examination report.

In a July 2017 appellate brief, the Veteran, through his representative, contends that the November 2016 VA examiner erred in his opinions by imposing a "definitive" requirement on the relationship between Agent Orange exposure and hypertension.
The Veteran also cited to medical literature that raise limited or suggestive evidence of an association between hypertension and Agent Orange.  Specifically, the Veteran cited to the Veteran and Agent Orange Update 2006, the National Academy of Sciences Report: Veterans and Agent Orange, Update 2012, and the Journal of Preventive Medicine and Public Health, Agent Orange Exposure and Prevalence of Self-reported Diseases in Korean Vietnam Veterans.  Accordingly, the Board finds that a remand is required to obtain new opinions considering all of the pertinent evidence of record. 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the case to an appropriate VA examiner(s) for an addendum opinion to address the etiology of the Veteran's hypertension, to include as due to herbicide exposure.  The electronic claims file must be made available to, and be reviewed by, the examiner.  The examiner must note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.

The VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed hypertension had onset in service, had its onset in the year immediately following service, or is otherwise the result of an incident inservice, to include exposure to herbicide agents while stationed in Vietnam.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In offering such opinion, the VA examiner should consider and discuss the following medical literature cited within the July 2017 appellate brief, which address the relationship between hypertension and herbicide agent exposure:

(a)  Veteran and Agent Orange Update 2006

(b)  National Academy of Sciences Report: Veterans and Agent Orange, Update 2012

(c)  Journal of Preventive Medicine and Public Health, Agent Orange Exposure and Prevalence of Self-reported Diseases in Korean Vietnam Veterans

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.

2.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




